Citation Nr: 1507220	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities and medications for service-connected disabilities.

2.  Entitlement to service connection for a bilateral foot disorder, including pes planus, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran's period of active duty for training from October 20, 1974, to February 5, 1975, is considered a period of active military service for VA purposes because the Veteran has been found to have incurred service-connected disease or injury during this period.  See 38 U.S.C.A.  § 101(24) (2014).  The Veteran had additional periods of inactive duty training and active duty for training though the year 1995.  By his own report, and as confirmed by documentation in the claims file, he retired from the United States Army Reserves in 1998.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a letter dated in July 2013, the Veteran revoked all representation of him before VA by any organization that had represented him in the past.

The September 2010 rating decision denied the Veteran's claim for service connection for ED and found that new and material evidence had not been received to reopen a claim for service connection for pes planus.  The May 2008 rating decision, however, had earlier denied service connection for pes planus.  A November 2008 Notice of Disagreement was filed.  A Statement of the Case was issued in August 2009.  In October 2009 the Veteran submitted medical treatment records referencing his feet and correspondence indicating that he had further evidence to submit.  The AOJ continued development of the matter as a pending claim by obtaining a December 2009 VA examination of the feet.  Development of the claim continued, and in May 2010 the Veteran submitted a VA Form 9, with what he described as duplicate evidence he had previously submitted in October 2009.  Also in May 2010 the AOJ sent the Veteran a letter stating that it was continuing work on his notice of disagreement for service connection for pes planus (emphasis added).  The only prior rating decision that had been issued for pes planus at that time was from May 2008.  

In July 2010, the AOJ for the first time informed the Veteran that the May 2008 rating decision was considered final, but without explanation as to why.  The Board accepts the Veteran's continuing disagreement in November 2009 with the denial of service connection for pes planus, as readjudicated in an August 2009 Statement of the Case, as a substantive appeal that was filed approximately one month and 17 days after expiration of the 60-day appeal period expired.  See 38 U.S.C.A. § 7105 (West 2014).  However, given that the AOJ did not deem the May 2008 decision final until July 2010, after notice and procedural irregularities in the preceding months, under the specific circumstances of this case the Board waives the 60-day timeliness requirement for filing of the substantive appeal and deems the appeal of the May 2008 rating decision as fully within its jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that the 60-day period for filing a substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to court-promulgated filing rules or claim-processing rules, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly).  Thus, the Board need make no determination as to whether new and material evidence has been received to reopen the claim.

In the May 2010 VA Form 9, referenced above, the Veteran indicated that he desired a Board hearing.  However, in a November 2012 VA Form 9, indicated to pertain specifically to the claims for service connection for ED and pes planus, the Veteran indicated that he did not desire a Board hearing.  The Board therefore deems the Veteran's May 2010 Board hearing request withdrawn.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

With respect to the Veteran's claim for service connection for pes planus, the issue on appeal has been broadened to incorporate the reasonable expectations of the claimant as a layperson.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (providing that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

In a written statement received from the Veteran in October 2014, the Veteran thanked the AOJ for its assignment of a permanent and total rating and agreed that this rendered his claim for a total disability rating based on individual unemployability due to service connected disabilities (TDIU) moot for the applicable time period, but felt that his claim for a TDIU had not been adjudicated for the period from February 9, 2014, the day after he last worked, to July 17, 2014, the day his 100 schedular rating was established.  The Board agrees that his claim for a TDIU for the period from February 9, 2014, to July 16, 2014, remains adjudicated.  The matter is not currently within the Board's jurisdiction and is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an adequate examination regarding the foot disorders.  A December 2009 VA examination report did not address whether the Veterans' service-connected back and knee disabilities caused his diagnosed left and right foot disorders and did not explain why knee and low back disabilities could not cause other diagnosed foot disorders. 

Remand is required for an adequate examination regarding the ED.  In a June 2010 VA examination report, the examiner discussed whether the Veteran's ED was caused by one of his pain medications, but did not discuss other medications as referenced by the Veteran and did not discuss whether the condition was caused or aggravated by service-connected disabilities or aggravated by pain and other medications for service-connected disabilities.  
Finally, remand is required to obtain federal records.  Although the AOJ did make one attempt to obtain records in the possession of the Social Security Administration (SSA), no such records are of file.  In September 2014 VA received from the Veteran a letter indicating that the Veteran had been awarded SSA disability benefits effective from July 2014.  Any records of the adjudication and additional records of medical treatment would likely discuss the Veteran's service-connected disabilities, which he claims to cause or aggravate his ED and foot disabilities, and therefore are potentially relevant to his appeal and should be sought by the AOJ.  

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his foot disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each currently diagnosed foot disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  
The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disorder, bilateral knee disorders, or bilateral radiculopathy of the lower extremities caused or aggravated the foot disorders.  

The Veteran is service-connected for intervertebral disc syndrome, status post decompressive laminectomy and foraminotomy, bilateral L2-L3, L3-L4, and L4-L5, an adjustment disorder with anxiety, constipation secondary to pain medication, chondromalacia of the left and right knees, and radiculopathy of the left and right lower extremities.   

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his ED.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the ED is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disorder, bilateral knee disorders, bilateral radiculopathy of the lower extremities, adjustment disorder with anxiety, and/or constipation secondary to medications, caused or aggravated the ED.  

Finally, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the ED is at least as likely as not (50 percent or greater probability) caused or aggravated by medications taken for the service-connected low back disorder, bilateral knee disorders, bilateral radiculopathy of the lower extremities, adjustment disorder with anxiety, and/or constipation secondary to medications.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




